Citation Nr: 0923753	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for COPD, also claimed as an upper respiratory 
infection, bronchitis, and pneumonia.

The Veteran testified before the undersigned at a hearing in 
May 2009.  A transcript of the hearing is of record.  
Additional evidence presented at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

COPD is related to active military service.


CONCLUSION OF LAW

COPD was incurred during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

The Veteran alleges that his COPD was caused by exposure to 
asbestos, herbicides, or other chemicals and fuels during 
service in Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that a veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f) (West 
2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran from 
establishing direct service connection.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The Veteran also contends that his COPD disorder was caused 
by exposure to asbestos.  There is no statute specifically 
dealing with asbestos and service connection for asbestos-
related diseases, nor has VA promulgated any specific 
regulations; however, VA has issued a circular on asbestos-
related diseases.  

DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The guidelines also indicate 
that an asbestos-related disease can develop from brief 
exposure to asbestos or from being a bystander.  

The most common asbestos related disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).  These provisions are not substantive, but 
must be considered by the Board in adjudicating asbestos 
related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 
33,422 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

Because the Board is granting service connection on a direct 
basis, it will not further consider entitlement on a 
presumptive basis or as related to asbestos exposure.

Service treatment records show the Veteran was hospitalized 
for an upper respiratory infection (URI) in April 1970.  He 
was seen in August 1971 with a report of feeling fatigued for 
several months.  The records further show treatment on at 
least three occasions between December 1971 and January 1972 
for symptoms of cold, fever, sore throat, inflamed tonsils, 
cough and sinus drainage.  

He was seen on two more occasions in January 1972 and 
prescribed antibiotics, other medications, and 24-hour bed 
rest.  The last note of treatment in January 1972 shows he 
reported two prior episodes of tonsillitis; he was advised to 
have a tonsillectomy.  There are no further records of 
treatment.  The January 1972 physical examination for 
separation shows that a chest X-ray was within normal limits.  
The Veteran report his general medical condition was 
"fair."  

Post-service medical records are significant for treatment 
for respiratory problems beginning in April 1999, with prior 
treatment for pneumonia in the fall of 1998.  COPD was 
diagnosed in November 1999, and since then pertinent 
diagnoses have included, but have not been limited to, 
tobacco addiction, pulmonary hypertension, emphysema, sleep 
apnea, and respiratory failure.  The records reveal that the 
Veteran was a heavy smoker with over a 30 pack-year history, 
with cessation beginning in 2000.  

Records from the Social Security Administration (SSA) show 
the Veteran is currently in receipt of SSA disability 
benefits based on diagnoses of severe COPD and cor pulmonale, 
secondary to chronic pulmonary vascular hypertension.

The Veteran was afforded a VA examination in August 2008, 
where he reported a history of severe pulmonary infections 
during basic training, as well as exposure to various fumes 
and Agent Orange herbicide.  

Referring to the August 2005 rating decision, the examiner 
noted that the Veteran was treated for an upper respiratory 
infection (URI) during service, but the military medical 
records did not indicate any chronic respiratory disorder at 
the time of separation.  He also noted that the post-service 
private medical records did not relate the current condition 
to service.  The examiner indicated that the Veteran was a 
heavy smoker and the private records consistently showed at 
least a 30-year pack history of smoking with anywhere from 1 
to 1.5 packs per day.  He referred to the Veteran's current 
respiratory disorders as "advanced emphysema" and "severe 
obstructive airways disease."

The examiner opined that the Veteran's advanced emphysema was 
not related to any medical disorder incurred during military 
service and that "[I]n any medical circle his advanced 
emphysema would be blamed squarely on his cigarette smoking 
and nothing else."  He also stated that the Veteran's 
obstructive airways disease was of no relationship to 
military service.

In an April 2009 opinion, the Veteran's private treating 
physician, Dr. L.S. wrote that the Veteran had underlying 
severe lung disease.  The current diagnoses were COPD and 
significant pulmonary hypertension, with right heart failure 
in the past.  Dr. L.S. noted that the Veteran's medical 
history included two hospitalizations that were lengthy for 
what he thought "sounded like a pneumonia" in the early 
1970s during the Vietnam War.  He stated his opinion "as a 
board-certified pulmonary and critical care physician, that 
severe prior pulmonary infections cannot be excluded as a 
contributing factor to his current severe debilitated lung 
state."  He added that, while the Veteran's current 
pulmonary status was clearly due, in part, to smoking-induced 
lung damage, additional damage likely occurred from the two 
previous severe respiratory infections.

In a March 2005 statement submitted with his claim, the 
Veteran indicated that he worked as a general laborer at a 
steel company, prior to service- from September 1969 until he 
was drafted in February 1970.  After service, he worked at a 
steel company for about 4 years.  He then worked at a 
facility that manufactured chemicals for use in the water 
treatment of boilers, cooling systems and wastewater 
treatment systems until February 1983.  

Throughout this 4-year period, he was promoted to a sales 
manager and was transferred to various cities.  After leaving 
that company, he continued to work in sales at various other 
chemical companies.  He noted that in June 1990, he failed a 
pulmonary function test (PFT) during a pre-employment 
physical examination at one of these chemical companies.  He 
noted that he was diagnosed with COPD in September 1999.

Turning to the merits of the claim, the Veteran is currently 
diagnosed with advanced emphysema and severe end-stage COPD.  
COPD refers to a group of lung diseases that block airflow 
and make it increasingly difficult for you to breathe.  
Emphysema is one of the two main conditions that make up 
COPD.  See http://www.mayoclinic.com/health/copd/DS00916.  
Hence, a current disability is established.

The evidence indicates the Veteran was treated for an URI 
during military service, and also for upper respiratory 
symptoms in December 1971 and January 1972, which were not 
linked to any specific diagnoses. 

There is evidence that the Veteran began smoking in service 
and continued to smoke for many years afterward.  His current 
lung disease has been directly and explicitly linked to this 
lengthy smoking history by the 2009 VA examiner (and by other 
non-specific inferences in the cumulative private treatment 
records).  

Compensation is not payable for disability resulting from the 
use of tobacco products.  38 U.S.C.A. § 1103 (West 2002).  
Nonetheless, the Veteran's treating physican has opined that 
the Veteran's in-service pulmonary infections were a likely 
contributing factor to his current severe debilitated lung 
state and pulmonary status.   

The credibility and weight to be attached to the contrasting 
opinions are within the providence of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Skylar v. Brown, 5 Vet. App. 140 
(1993).  

While the VA examiner had the claims file and service 
treatment records at his disposal, the Veteran appears to 
have related the same, if not similar recollection of his in-
service symptoms to the private physician.  Thus, both 
opinions appear to have been based on the Veteran's service 
medical history.  In addition, both of the opinions were 
offered by licensed physicians, and the private physician is 
a board-certified pulmonary and critical care physician.  
Thus, the opinions are competent.  Moreover, while supporting 
rationales accompanied each opinion, neither explanation was 
especially detailed on the narrow issue of nexus.  Hence, the 
Board finds that both opinions are of relatively equal 
probative value and therefore the medical evidence is in 
equipoise.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The medical evidence is in 
equipoise.  Thus, reasonable doubt must be resolved in the 
Veteran's favor.  COPD was incurred during service.


ORDER

Service connection for COPD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


